—Judgment, Supreme Court, Bronx County (Kenneth Thompson, Jr., J., and a jury), entered May 7, 1997, awarding plaintiff the principal amounts of $100,000 for past pain and suffering, $400,000 for future pain and suffering and $14,651.09 for lost earnings, upon plaintiff’s stipulation in lieu of a new trial to reduce the jury awards for these items from $150,000, $1,050,000 and $27,300, respectively, unanimously affirmed, without costs.
The jury’s determination that plaintiff, as a result of the accident, suffered a permanent loss of use of a body organ, member, function or system, is supported by a fair interpretation of the evidence (Nicastro v Park, 113 AD2d 129, 136-137). We find that the record supports the damage award to plaintiff, as reduced by the trial court. We have considered defendants’ remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Ellerin, Williams, Mazzarelli and Andrias, JJ.